Citation Nr: 1212010	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to extraschedular consideration of total disability rating based on individual unemployability due to service-connected disability (TDIU) for the time period from September 30, 2002 to July 29, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1973 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to TDIU.  

In March 2010, the Board remanded the issue of entitlement to TDIU in order for additional evidentiary development to be conducted.  The Board finds that the directives of the March 2010 remand have been substantially complied with as it pertains to the issue being decided on appeal and, thus, the issue has been properly returned to the Board for adjudication.  

In a December 2010 decision, the Board found that the Veteran did not become eligible for a TDIU rating under 38 C.F.R. § 4.16(a) until July 29, 2008.  The Board granted entitlement to TDIU, effective July 29, 2008, and remanded the issue of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the time period prior to July 29, 2008.  The Board finds that the directives of the December 2010 remand have been substantially complied with as it pertains to the issue being decided on appeal and, thus, the issue has been properly returned to the Board for adjudication.    

As noted in the March 2010 and December 2010 Board remands, the issue of entitlement to service connection for a toe disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.  



FINDING OF FACT

The competent and probative evidence of record establishes that, for the time period from September 30, 2002 to July 29, 2008, the Veteran's service-connected disabilities have been of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSION OF LAW

For the time period from September 30, 2002 to July 29, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  Specifically, the Veteran has asserted that his service-connected lumbar spine and depression disabilities prevent him from securing or following a substantial gainful occupation.  He has asserted that he is unable to stand, walk, or sit for any period of time and that he is unable to perform any labor-type activity.  This claim arose from a written statement submitted by the Veteran on September 30, 2002, which was accepted as an informal claim for a total disability rating based on individual employability due to service-connected disability.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) "in the first instance" and must first refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue involves a determination as to whether there are circumstances in the particular case at hand, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service connected factor outside the norm which places the veteran in a different position than other veterans with the same combined disability rating.  Id.  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The determination as to whether the Veteran is eligible for a TDIU rating under 38 C.F.R. § 4.16(a) is complicated in this case.  As noted in the Board's March 2010 remand, the Veteran's service-connected lumbar spine disability (rated as 40 percent disabling) and lower extremity neurologic symptoms (rated as 10 percent for each extremity) are deemed to arise from a common etiology for purposes of determining the disability rating under 38 C.F.R. § 4.16(a).  As a result of the March 2010 decision, the Veteran was awarded a combined 50 percent disability rating effective September 30, 2002, which falls short of the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 4.25, 4.26.

The record reflects that the Veteran was awarded a 10 percent rating for service-connected depressive disorder effective September 17, 2004.  This rating, when combined with the 50 percent rating for service-connected lumbar spine disability with lower extremity neurologic symptoms, only results in a combined 60 percent schedular rating.  38 C.F.R. §§ 4.25, 4.26.  Thus, the Veteran was not eligible for consideration of a TDIU rating 38 C.F.R. § 4.16(a) prior to July 29, 2008.  Instead, the Board referred the claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU rating prior to July 29, 2008.  See 38 C.F.R. § 4.16(b).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Historically, the Veteran has achieved an education level of Bachelors of Science degree in Journalism in 1992.  However, the Veteran has never been employed in an occupation involving this degree.  The Veteran has past work experience as a communications specialist in the military, a manufacturing foreman for a small business, working on the family ranch, in an occupation making animal traps, a carpenter, and a sales job selling light bulbs.

Effective July 1988, the Social Security Administration (SSA) found the Veteran to be disabled based upon a primary diagnosis of spondylolisthesis of L4-5.  A secondary diagnosis of amputation of right toes was listed.  SSA determined that the Veteran was unable to engage in heavy work due to his service-connected lumbar spine disability, and that the Veteran did not have the residual functional capacity to perform his past relevant work.  Notably, the Veteran underwent a laminectomy in 1987.

As indicated above, the Veteran filed his TDIU claim in September 2002.  In April 2003, the Veteran underwent VA examination to evaluate his lower extremity peripheral neuropathy associated with his service-connected lumbar spine disability.  After evaluating the Veteran and rendering a diagnosis of peripheral neuropathy and failed back syndrome with radicular pain, the April 2003 VA examiner opined that sedentary, part-time employment would be feasible for the Veteran.  Notably, part-time employment is not consistent with substantially gainful employment.  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (holding that "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked and without regard to any prior income history).

The evidentiary record contains additional competent evidence that the Veteran is unable to obtain or maintain substantial gainful employment as a result of his service-connected disabilities.  In November 2003, a licensed social worker noted that the Veteran was unable to work due to his back injury, and in December 2003, a VA clinician appeared to indicate that the Veteran was unemployable due to his depressive disorder.  

On VA psychiatric examination in November 2004, the Veteran was noted to perceive his limitations regarding employment, daily functioning, and social interactions to be functions of his physical limitations.  The examiner stated that it did not appear that the Veteran's mental disorder interfered with his employment or social functioning.  However, the examiner concluded that because the Veteran had not been employed since 1998, it was not possible to assess the impact which his mental disorder might have were he to be in an employment situation.  

In January 2012, the Director, Compensation and Pension Service, proffered an opinion to determine whether the Veteran was entitled to a TDIU prior to July 29, 2008, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The Director noted that the Veteran was service-connected for lumbar spondylolisthesis at 40 percent disabling and that his combined evaluation was 40 percent.  He also noted that there was competent evidence that the Veteran had been unemployed since 1996.  

The Director acknowledged that the Veteran had a work history that included manufacturing foreman, ranch worker, and salesman, and that he had met the requirements for SSA disability benefits since 1989.  

The Director noted that VA treatment records showed that the Veteran had a history of lumbar spondylolisthesis, a laminectomy in 1987, peripheral neuropathy, lumbar fusion at L5-S1 in 2004, and substance abuse.  He pointed out that peripheral neuropathy had been attributed to substance abuse.  He also noted a VA examiner's opinion that spondylolisthesis was probably present since birth and that part-time sedentary employment was most feasible.  

The Director further acknowledged the range of motion findings at November 2002 and November 2004 VA spine examinations.  He noted that the Veteran was diagnosed with grade 1-2 spondylolisthesis at L5-S1 with herniation at the November 2002 VA examination.  

The Director opined that the evidentiary record, when considering the totality of the evidence, did not support the criteria for an extraschedular finding of unemployability prior to July 29, 2008.  He acknowledged the Veteran's report that he had stopped working due to his back condition as well as his receipt of SSA benefits beginning in 1987.  However, the Director found that the VA examiner had rendered an opinion with no rationale, which was regarded as a bare conclusion because it was unsupported by the evidence of record.  He explained that the record was vacant of any quantitative analysis of the impact of the Veteran's nonservice-connected disabilities on employability and concluded that a finding of overall unemployability was absent from the record.  

As indicated above, the Board may only consider the Veteran's eligibility for a TDIU rating under 38 C.F.R. § 4.16(b) from September 20, 2002 to July 29, 2008.  This analysis takes into consideration the Veteran's service-connected disabilities involving the lumbar spine, bilateral lower extremity neurologic symptoms, and the depressive disorder.  The Board finds that the competent and credible evidence of record raises a reasonable doubt as to whether the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment for the time period from September 30, 2002.  

Indeed, while there is conflicting evidence as to the Veteran's employability, the Board finds that the preponderance of the competent evidence is in support of the Veteran's claim.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

In this case, the record contains a competent medical opinion in November 2003 that the Veteran was unemployable as a result of his service-connected back disorder.  A VA examiner in April 2003 opined that the Veteran was capable of part-time sedentary employment, which is not consistent with substantially gainful employment.  An SSA decision in 1988 indicated that the Veteran's service-connected lumbar spine disability prevented him from performing work within his past occupational experience.  Additionally, in December 2003, a VA clinician appeared to indicate that the Veteran was unemployable due to his depressive disorder.

The Board acknowledges that a November 2004 VA examiner indicated that it did not appear that the Veteran's mental disorder interfered with his employment or social functioning.  However, despite stating that it did not appear that the Veteran's mental disorder interfered with his employment, the examiner was ultimately unable to assess the impact which the Veteran's mental disorder might have were he to be in an employment situation.  The Board therefore places low probative value on this opinion, as it is inconclusive and does not evaluate the potential severity of disability when under the stresses of a work environment.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

As for the January 2012 opinion from the Director, Compensation and Pension Service, the Board also assigns low probative weight to this opinion.  To begin with, it does not appear that the Director considered all of the medical evidence in rendering his opinion.  While he acknowledged the SSA decision as well as the April 2003 VA examiner's finding of only part-time sedentary employment being feasible, he did not mention the November 2003 finding that the Veteran was unable to work due to his back injury, nor did he note the December indication that the Veteran was unemployable due to his depressive disorder.  Additionally, the Director only mentioned that the Veteran had a 40 percent disability rating for service-connected lumbar spondylolisthesis prior to July 29, 2008.  He did not appear to have considered the impact of the service-connected depressive disorder and service-connected bilateral lower extremity neurologic symptoms on the Veteran's employability.  Indeed, the Director did not acknowledge any medical reports related to the Veteran's psychiatric symptoms or the bilateral lower extremity neurologic symptoms related to his lumbar spine disability.

Furthermore, the Director, Compensation and Pension Service also found the record to be vacant on any quantitative analysis of nonservice-connected disabilities in the TDIU analysis.  The Director of Compensation and Pension Service, however, did not discuss VA's duty to fill in this evidentiary gap when the record contains competent evidence favorable to the claimant.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment); Daves v. Nicholson, 21Vet. App. 46, 51 (2007) (noting that when a medical examination report was susceptible to multiple fair but inconsistent meanings, the Board erred in failing to seek clarification); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (a medical examination that fails to take into account relevant lay assertions is of little probative value); D'Aires v. Peake, 22 Vet. App. 97, 106 (2008) (a medical opinion must be based upon consideration of the Veteran's prior medical history and examinations and also describe the disability in enough detail for the Board to be able to make an informed decision); Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (found that once VA undertakes the effort to provide an examination, it must provide an adequate one); Abernathy v. Principi, 3 Vet. App. 461 (1992) (if the examination does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes; 38 C.F.R. §4.2 (if report does not contain sufficient detail, rating board must return report for evaluation purposes); etc.

For these reasons, the Board respectfully disagrees with the opinion by the Director, Compensation and Pension Service in this particular case.

In light of the above, the Board finds that there is sufficient evidence of record to establish that, for the time period from September 30, 2002 to July 29, 2008, the Veteran's service-connected depressive disorder and lumbar spine disability with bilateral neurologic symptoms rendered him unemployable in an occupation consistent with his educational and vocational history.  As such, the Board finds that the criteria for extraschedular consideration under 38 C.F.R. § 4.16(b) have been met.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits it has jurisdiction to decide at this time.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

For the time period from September 30, 2002 to July 29, 2008, a total rating based upon individual unemployability due to the Veteran's service-connected disabilities is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


